Exhibit 10.2

THE 2003 GLOBAL CROSSING LIMITED

STOCK INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of
DATE, from Global Crossing Limited, a Bermuda company (the “Company”), to NAME
(the “Participant”), pursuant to the 2003 Global Crossing Limited Stock
Incentive Plan, as amended from time to time (the “Plan”).

1. Incorporation of the Plan by Reference. The terms of the Plan are hereby
incorporated by reference. Capitalized terms that are not defined herein shall
have the same meanings assigned in the Plan. In the event of any conflict
between this Agreement and the Plan (as either may be interpreted by the
Committee), the Plan shall control.

2. Definitions

(a) “Award” shall mean the Units granted to the Participant under this
Agreement.

(b) “Grant Date” shall mean the date on which the Units provided for in this
Agreement were granted, DATE.

(c) “Pro Rata Portion” shall mean a number of Units equal to (i) in the case of
death or long-term disability occurring on or prior to September 30, 2010, the
number of Units referenced in Section 3 below or (ii) in the case of death or
long-term disability occurring after September 30, 2010, the number that would
have vested pursuant to clause 4(a)(i) below had the participant’s employment
continued through December 31, 2010, in either case multiplied by a fraction,
the numerator of which is the number of full months to have elapsed from the
Grant Date through the date of the participant’s death or long-term disability,
and the denominator of which is # MONTHS. For purposes of this calculation,
(1) the 14th day of each month shall be the relevant day for determining the
number of elapsed full months and (2) any number of Units that includes a
fractional unit shall be rounded up the next whole number.

(d) “Units” shall mean the right to receive a specified number of Shares in the
event that the conditions specified in this Agreement are satisfied, which right
is subject to forfeiture as set forth in this Agreement.

(e) “Disability” shall mean any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months that either (i) renders the
Participant unable to engage in any substantial gainful activity, or
(ii) results in the Participant receiving long-term disability benefits under
the Company’s long-term disability plan for a period of not less than three
months.

3. Grant of Units. The Company grants to the Participant # PERF RSUs Units,
representing the right, in the event that the conditions specified in this
Agreement are satisfied, to receive a number of Shares equal to such number of
Units multiplied by the applicable percentage set forth in Section 4(a) below.



--------------------------------------------------------------------------------

4. Vesting and Rights as a Shareholder. It is understood and agreed that the
grant of the Award evidenced hereby is subject to the following conditions:

(a) Vesting of Units. The Units shall, subject to the Participant’s continued
employment from the Grant Date, vest and become eligible for settlement pursuant
to Section 6 as follows:

 

  (i) the percentage of the Award calculated in the manner set forth in Schedule
I attached hereto shall vest on December 31, 2010;

 

  (ii) upon the occurrence of a Change in Control on or prior to December 31,
2010, the percentage of the Award calculated in the applicable manner set forth
in Schedule I attached hereto shall vest; and

 

  (iii) upon the date the Participant dies or becomes disabled, a portion of the
Award equal to the excess of the Pro Rata Portion over the number of shares
theretofore vested shall vest.

(b) Restrictions on Transfer. The Units may not be sold, assigned, hypothecated,
pledged or otherwise transferred or encumbered in any manner except (i) by will
or the laws of descent and distribution, or (ii) otherwise as specifically
permitted herein, and remain subject to forfeiture as described in this
Agreement.

(c) Committee Discretion. Notwithstanding anything contained in this Agreement
to the contrary, the Committee, in its sole discretion and in accordance with
the terms of the Plan, may accelerate the vesting with respect to all or any
portion of the Units covered by the Award, at such times (including, without
limitation, upon or in connection with the Participant’s termination of
employment) and upon such terms and conditions as the Committee shall determine.

(d) No Rights as a Shareholder. The Participant shall have no rights as a
shareholder (including rights in respect of dividends declared or paid on the
Shares), if at all, until Shares in respect of the Units have been issued by the
Company to the Participant.

5. Termination of Employment; Lapse of Award. If the Participant’s employment
terminates for any reason, then, except to the extent provided for in clause
4(a)(iii) with respect to death or long-term disability, all unvested Units
shall be forfeited and canceled without further action by the Company or the
Participant as of the date of such termination of employment. Any Units unvested
as of December 31, 2010 shall be forfeited and canceled as of that date without
further action by the Company or the Participant.

6. Settlement of Units. Subject to the provisions of Section 9(b) of the Plan,
the Company shall deliver to the Participant (or, if applicable, the
Participant’s designated beneficiary or legal representative) that number of
Shares equal to the number of Units covered by the Award that have become vested
as soon as practicable (and in any event within 60 days) after the vesting date;
provided that Shares that vest upon death or long-term disability occurring
after September 30, 2010

 

2



--------------------------------------------------------------------------------

shall be delivered as soon as practicable after the Committee shall have
certified the Company’s Total Shareholder Return results for purposes of the
calculation in clause 4(a)(i) above (and in any event no later than the end of
the year following the year in which the death or long-term disability occurs).

7. Adjustment in Capitalization. In the event of the occurrence of one of the
events specified in Section 9(a) of the Plan, the Units shall be subject to
adjustment as determined by the Committee pursuant to such Section 9(a).

8. Notice. Any notice given hereunder to the Company shall be addressed to the
Secretary of the Company at its principal place of business and any notice given
hereunder to the Participant shall be addressed to the participant at the
Participant’s address as shown on the records of the Company.

9. Withholding. Upon settlement, at the Committee’s discretion or its designee,
the Participant shall be required to either pay to the Company the amount of any
taxes required by law to be withheld as may be necessary in the opinion of the
Company to satisfy tax withholding required under the laws of any country,
state, province, city or other jurisdiction required to be withheld with respect
to such Shares or, in lieu thereof, the Company shall have the right (a) to
retain (or the Participant may be offered the opportunity to elect to tender)
the number of Shares whose Fair Market Value equals such amount required to be
withheld or (b) to cause any plan administrator, intermediary or other third
party to sell such number of Shares on behalf of the Participant substantially
concurrently with the delivery of the vested Shares to the Participant.

10. No Right to Continued Employment. Neither the execution and delivery hereof
nor the granting of the Award shall constitute or be evidence of any agreement
or understanding, express or implied, on the part of the Company or any of its
Subsidiaries to employ or continue the employment of the Participant for any
period.

11. Governing Law. The Award and the legal relations between the parties shall
be governed by and construed in accordance with the laws of the State of New
York (without reference to the principles of conflicts of law).

12. Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective successors
and permitted assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the Company or the
Participant or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

13. Amendment. This Agreement may not be altered, modified, or amended except by
a written instrument signed by the Company and the Participant.

14. Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

15. Code Section 409A. To the extent that payments under this Agreement are
subject to Section 409A of the Internal Revenue Code, this Agreement shall be
governed by and subject to the requirements of Section 409A and shall be
interpreted and administered in accordance with that intent. If any provision of
this Agreement would otherwise conflict with or frustrate this intent, that
provision will be interpreted and deemed amended so as to avoid the conflict.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Company on the date hereof.

 

GLOBAL CROSSING LIMITED

Neil Barua

Chief Administrative Officer

 

4